              Case 1:19-cr-00074-GLR Document 23 Filed 06/26/19 Page 1 of 1
                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of Maryland

Christopher M. Rigali                                Suite 400                    DIRECT: 410-209-4831
Assistant United States Attorney                     36 S. Charles Street           MAIN: 410-209-4800
Christopher.Rigali@usdoj.gov                         Baltimore, MD 21201-3119        FAX: 410-962-3124


                                                     June 26, 2019

The Honorable George L. Russell, III
United States District Judge
District of Maryland
Edward A. Garmatz United States District Courthouse
101 W. Lombard Street
Baltimore, MD 21201

           Re: United States v. Devon Denzel Thompson, 1:19-cr-0074

Dear Judge Russell:

        We write with the consent of defense counsel to provide a joint status report in the above-
referenced case. The parties have been actively engaged in plea negotiations and are optimistic
about the chances of reaching an agreement in the next 30 days. The parties will contact chambers
if and when an agreement is reached. Otherwise, the parties request to file an additional status
report 30 days from now.


                                                     Very truly yours,

                                                     Robert K. Hur
                                                     United States Attorney


                                                     ________________________
                                                     Christopher M. Rigali
                                                     Lauren E. Perry
                                                     Assistant United States Attorneys

cc: Andrew R. Szekely, AFPD
